                      Case 1:19-cr-00374-JMF Document 37 Filed 02/18/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                  United States of America                         )
                             Plaintiff                             )
                                v.                                 )      Case No.   1:19-cr-00374
                       Michael Avenatti                            )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Michael Avenatti                                                                                                     .


Date:            2/18/20                                                                   /s/ Mariel Colon Miro
                                                                                             Attorney’s signature


                                                                                        Mariel Colon Miro #5612247
                                                                                         Printed name and bar number



                                                                                     271 Cadman Plaza East #20570
                                                                                          Brooklyn, NY 11201
                                                                                                   Address

                                                                                         mariel.colon8@gmail.com
                                                                                               E-mail address

                                                                                               917-743-7071
                                                                                              Telephone number



                                                                                                FAX number


            Print                        Save As...                                                                    Reset
